PER CURIAM.
The offense for which the appellant was convicted and sentenced was committed on February 22, 1988. The trial court’s use of the 1988 amended habitual offender statute was error. The sentence is REVERSED and this case REMANDED to the trial court for resentencing under section 775.-084, Florida Statutes (1987). The court shall consider the sentencing guidelines scoresheet and give contemporaneous written reasons for any departure sentence imposed.
The remaining issues raised on appeal are found to be without merit.
NIMMONS, BARFIELD and MINER, JJ., concur.